DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Status of the Claims
	Amendment to the claims has not been filed and claims 1-19 presented on 09/13/2021 and 03/28/2022 have been refiled on 07/08/2022. Thus Claims 1-19 are currently pending and are under examination.

Withdrawn Rejection
The declaration under 37 CFR 1.132 filed 07/08/2022 is sufficient to overcome the rejection of claims 3, 10, 12, 14 and 17-19 based upon 112(a) rejection. Accordingly the aforementioned claims are enabled and the 112(a) rejection has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art references are Craig (Craig et al. “Thermodynamics of cis-trans Isomerizations. The 1,2-Difluoroethylenes” J. Am. Chem. Soc. 1961, 83, 3047-3050; cited in IDS 09/13/2021) and Sharratt (Sharratt, A. P. et al. Patent application publication number US2010/0163781A1; cited with Office Action 12/27/2021).
Craig teaches cis-trans isomerization of 1,2-difluoroethylenes at a temperature of 420°C and in the presence of iodine as a catalyst.
Sharratt teaches isomerizing (hydro)fluoroalkenes containing from 2-10 carbon atoms in the presence of a catalyst and at a temperature of −50 to 400° C ([0014], [0015], [0017] and [0032]). 
Regarding Claim 1, neither Craig nor Sharratt teaches or suggests increasing the temperature to 600° C or more and one of ordinary skilled in the art would not have had the motivation to increase the temperatures of either Craig and Sharratt to 600° C or more because the references already teach that the isomerization is successful at lower temperatures.
Regarding Claim 3, even though Craig’s and Sharratt’s reaction temperatures read on the claimed temperature of 200° C or more, the references fail to teach or suggest that isomerization reaction takes place in the absence of a catalyst.
In view of the foregoing, the prior art references, alone or in combination, neither either anticipate nor make obvious the claimed process for producing trans-1,2-difluoroethylene (HFO-1132(E)) and/or cis-1,2-difluoroethylene (HFO-1132(Z)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622